Citation Nr: 0124318	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  01-00 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased evaluation for bronchial asthma 
with chronic obstructive pulmonary disease (COPD), currently 
rated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1971 to August 
1973.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2000 RO rating decision that increased the 
evaluation for the veteran's bronchial asthma with COPD from 
10 to 30 percent.


FINDING OF FACT

The veteran's chronic respiratory disease is manifested 
primarily by pulmonary function test (PFT) findings of FEV-1 
(forced expiratory volume in one second) of less than 40 and 
he requires daily bronchodilator therapy.


CONCLUSION OF LAW

The criteria for an increased evaluation of 100 percent for 
bronchial asthma with COPD are met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.22, 4.97, Code 6602 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from August 1971 to August 
1973.

Service medical records show that the veteran underwent 
medical examination for entry into service in August 1971.  
The report of this examination shows no respiratory 
abnormalities.  The service medical records show that he was 
treated for respiratory problems and reveal a history of a 
preservice respiratory condition.

A November 1973 RO rating decision granted service connection 
for bronchial asthma based on aggravation in service.  A 
30 percent evaluation was assigned, effective from August 
1973.

An August 1999 RO rating decision increased the evaluation 
for the bronchial asthma and reclassified this condition to 
include COPD.  The 30 percent rating was increased to 
100 percent, effective from July 1998.

A March 2000 RO rating decision proposed a reduction in the 
evaluation for the bronchial asthma with COPD from 100 to 
10 percent based on the findings in a report of VA medical 
examination in November 1999.  The veteran was notified in a 
RO letter dated in March 2000 of this proposal and of his 
right to submit other evidence to show why the change should 
not be made.  He was given 60 days to reply to the March 2000 
RO letter, and he did not reply within this period.  A May 
2000 RO rating decision reduced the evaluation for the 
bronchial asthma with COPD from 100 to 10 percent, effective 
from August 2000.

A VA letter dated in June 2000, signed by a medical doctor, 
notes that the veteran was a patient at a VA medical facility 
and was being treated for bronchial asthma with COPD that 
required daily bronchodilator therapy.  It was noted that a 
recent PFT in May 2000 showed an FEV-1 of 37 percent 
predicted, a FVC (forced vital capacity) of 58 percent 
predicted, and a FEV-1/FVC of 48 with no bronchodilator 
response.  It was noted that he had severe pulmonary disease.

The veteran underwent a VA medical examination in September 
2000.  The report of this examination notes that he was on 
Albuterol inhaler 2 puffs every 4 hours as the occasion 
required and that he used this inhaler several times a day.  
He was on Atrovent inhaler 2 puffs every 6 hours, Serevent 2 
puffs every 6 hours, and AeroBid inhaler 2 puffs in the 
morning and 2 puffs at night.  The medications reportedly 
made him momentarily jittery, but helped his dyspnea on 
exertion.  He was also using a nebulizer 2 to 3 times per day 
that consisted of solution Albuterol and Ipratropium and 
sodium chloride.  He was not breathing with pursed lips.  His 
breath sounds were bilateral with audible wheezing.  He had 
normal nail bed color and there were no rales audible.  A PFT 
showed FVC-1 of 16 percent predicted and 26 percent predicted 
after bronchodilator administration; and FEV-1/FVC of 
44 percent predicted and 60 percent predicted after 
bronchodilator administration.  The diagnoses were chronic 
bronchial asthma and COPD.  The examiner opined that the FEV-
1/FVC best indicated the degree of pulmonary disability.

VA medical records of the veteran's treatment in 1999 and 
2000 show continuous treatment for pulmonary problems.  A VA 
letter dated in October 2000, signed by a medical doctor, 
notes that the veteran was seen at a VA medical facility at 
least 3 times a year by the signatory for bronchial asthma 
and COPD.  It was noted that the veteran used a nebulizer 3 
to 4 times a day and inhalers daily, and that his condition 
was not improving.  It was noted that he had been started on 
Singular.


B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) redefined 
VA's duty to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claim for an 
increased evaluation for bronchial asthma with COPD and that 
he has been provided with a VA examination, including PFT, to 
determine the current severity of this disorder.  The veteran 
and his representative have been provided with a statement of 
the case that discusses the pertinent evidence, and the laws 
and regulations related to the claim, that essentially 
notifies them of the evidence needed by the veteran to 
prevail on the claim.  In a January 2001 letter, the RO also 
notified the veteran of the evidence needed to substantiate 
his claim and offered to assist him in obtaining any relevant 
evidence.  The Board notes that the report of the PFT 
referred to in the June 2000 VA letter is not of record, but 
there is no need to obtain this evidence because the Board is 
granting the requested benefit.  Under the circumstances, the 
Board finds that the veteran has been provided with adequate 
notice of the evidence needed to successfully prove his claim 
and that there is no prejudice to him by appellate 
consideration of the claim at this time without a prior 
remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claim as 
required by the VCAA or to give the representative another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A 10 percent rating is warranted for bronchial asthma with 
FEV-1 of 71 to 80 percent, or; FEV-1/FVC of 71 to 80 percent, 
or; intermittent inhalational or oral bronchodilator therapy.  
In the absence of clinical findings of asthma at the time of 
examination, a verified history of asthmatic attacks must be 
of record.  A 30 percent rating requires FEV-1 of 56 to 
70 percent, or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.  A 60 percent rating is 
warranted for bronchial asthma with FEV-1 of 40 to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbation, or intermittent (at least 3 per year) courses 
of systemic (oral or parenteral) corticosteroids.  A 
100 percent rating for bronchial asthma is warranted for FEV-
1 of less than 40 percent predicted, or; FEV-1/FVC less than 
40 percent, or; more than one attack per week with episodes 
of respiratory failure, or; requires daily use of systemic 
(oral or parenteral) high dose corticosteroids or immuno-
suppressive medications.  38 C.F.R. § 4.97, Code 6602.

Service connection may be granted for a disability based on 
aggravation by active service.  In such cases, the rating for 
the particular disability reflects only the degree of 
disability over and above the degree existing at the time of 
entrance into service.  It is necessary, therefore, in such 
cases to deduct from the present degree of disability, the 
degree of the disability, if ascertainable, existing at the 
time of entrance into service, in terms of the rating 
schedule, except if the disability is total (100 percent) no 
deduction will be made.  If the degree of disability at the 
time of entrance into the service is not ascertainable in 
terms of the schedule, no deduction will be made.  38 C.F.R. 
§ 4.22 (2001).  

A review of the record shows that a November 1973 RO rating 
decision granted service connection for bronchial asthma 
based on aggravation in service.  A 30 percent evaluation for 
this condition was assigned.  The RO rating decision, 
however, does not reflect a deduction for the degree of this 
disability at entry into service.  Since this disability was 
not found at the time of the veteran's medical examination in 
August 1971 for entry into service, it is assumed that it was 
considered zero percent disabling at that time.  The Board 
now finds that the disability warrants a total schedular 
rating under diagnostic code 6602 and such a rating does not 
require a deduction for the degree of this disability at 
entry into service under the provisions of 38 C.F.R. § 4.22.

The June 2000 VA letter notes that a PFT in May 2000 showed 
the veteran had a FEV-1 of 37 percent predicted with no 
bronchodilator response, and the report of his VA examination 
in September 2000 shows that he underwent a PFT that showed 
FEV-1 of 26 percent predicted after bronchodilator 
administration.  These findings of FEV-1 are under 40 percent 
predicted and support the assignment of a 100 percent rating 
for the bronchial asthma with COPD under the above noted 
regulatory criteria.  The evidence also shows that he 
requires daily bronchodilator therapy.

The Board notes that the examiner who conducted the September 
2000 VA medical examination opined that the FEV-1/FVC best 
indicated the veteran's degree of pulmonary disability.  The 
FEV-1/FVC at the September 2000 VA PFT was 60 percent 
predicted that supports a 30 percent evaluation under the 
above regulatory criteria.  Diagnostic code 6602 warrants the 
assignment of a 100 percent rating when any of the regulatory 
criteria for such a rating is met, and the regulation 
controls the assignment of the evaluation for the disability 
rather than the opinion of the physician as to which test 
most accurately reflects the level of disability.  Contra, 
see Fast Letter 97-67, para. 4 (August 5, 1997).

After consideration of all the evidence, the Board finds that 
it supports granting a total schedular rating (100 percent) 
for the bronchial asthma with COPD.



ORDER

An increased evaluation of 100 percent for bronchial asthma 
with COPD is granted, subject to the regulations applicable 
to the payment of monetary benefits.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

